DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending in this application. 
Information Disclosure Statements
	The information disclosure statement, filed on August 16, 2021 has been considered and signed copies of form 1449 are enclosed herewith.
Reasons for Allowance 
The present invention is drawn to a process of preparing products of Formula 
    PNG
    media_image1.png
    124
    250
    media_image1.png
    Greyscale
. The process comprises reacting products of Formula 
    PNG
    media_image2.png
    124
    242
    media_image2.png
    Greyscale
with diethylzinc. The process of preparing the products of the instant claims are novel and non-obvious over the prior art. The closest prior art is US Patent No. 9,126,931 B2 which also discloses 
    PNG
    media_image2.png
    124
    242
    media_image2.png
    Greyscale
and a method of preparation thereof.  However, US Patent No. 9,126,931 B2 fail to disclose or suggest the modifications necessary to arrive at Applicant's claimed method of preparing the products. None of the published methods of preparing the products anticipated, or rendered obvious, the process as described in this application. 
Therefore, claims 1-23 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M – F 7:00AM -4:30PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626